United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CAPTAIN JAMES F. LOVELL FEDERAL
HEALTH CARE CENTER, North Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1665
Issued: July 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 2, 2019 appellant filed a timely appeal from a July 16, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3
1

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated July 24, 2020,
the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately be
addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-1665 (issued
July 24, 2020). The Board’s Rules of Procedure provide that an appeal in which a request for oral argument is denied
by the Board will proceed to a decision based on the case record and the pleadings submitted. 20 C.F.R. § 501.5(b).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 16, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,651.85 because she received an improper payment of compensation benefits for the
period February 3 to March 2, 2019; and (2) whether OWCP properly found appellant at fault in
the creation of the overpayment and thus not entitled to waiver of recovery of the overpayment.
FACTUAL HISTORY
On December 14, 2016 appellant, then a 58-year-old medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on December 8, 2016 her right foot slipped as
she was entering a tramway, her head and right arm hit a wall, and her right knee hit the floor while
in the performance of duty. OWCP accepted the claim for contusion of the right knee, displaced
fracture of lateral end of right clavicle for closed fracture, and sprain of unspecified site of the right
knee. Appellant received continuation of pay and thereafter received intermittent wage-loss
compensation on the supplemental rolls from September 29, 2017 until May 29, 2018.
On September 29, 2017 appellant underwent a revision of the right collar bone. She
returned to full-time regular work on November 13, 2017.
By decision dated December 4, 2018, OWCP granted appellant a schedule award for 12
percent permanent impairment of the right upper extremity. The period of the award ran for 37.44
weeks, from May 30, 2018 to February 16, 2019. Appellant was advised that she would receive a
lump sum of $15,602.40 for accrued compensation for the period May 30 to November 10, 2018
and thereafter each week her continuing payment would be $2,647.68 until February 16, 2019.
The record reflects that appellant received schedule award compensation through
February 16, 2019. However, the record also reflects that on March 2, 2019 appellant received
another payment in the amount of $2,651.85 purportedly for schedule award compensation from
February 3 until March 2, 2019.
By notice dated May 16, 2019, OWCP advised appellant that it made a preliminary finding
that she had received a $2,651.85 overpayment of compensation because she received improper
compensation after her schedule award ceased on February 16, 2019. It also found that she was at
fault in the creation of the overpayment because she accepted a payment that she knew or should
have known was in error.4
By decision dated July 16, 2019, OWCP found that appellant had received an overpayment
of compensation in the amount of $2,651.85 due to the improper payment following her schedule
award. It further found that she was at fault in the creation of the overpayment and was therefore

4

On June 27, 2019 OWCP received a completed Form OWCP-20 overpayment recovery questionnaire. Appellant
completed an overpayment action request form and requested that OWCP make a decision based on the written
evidence on the issues of fault and possible waiver of recovery of the overpayment. She indicated that she was told
that she would receive three payments, which she received. As a result, appellant believed that the payments were
due to her. She indicated that she had monthly income of $4,200.00, and monthly expenses of $5,374.00. Appellant
did not provide evidence documenting the expenses.

2

precluded from waiver of recovery of the overpayment. Appellant was instructed to remit a check
in the amount of $2,651.85 within 30 days.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty.5
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.6
OWCP procedures provide that an overpayment is created when a schedule award expires,
but compensation continues to be paid.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
$2,651.85 because she received an improper payment of compensation benefits for the period
February 3 to March 2, 2019.
The record reflects that appellant properly received schedule award payments for the period
May 30, 2018 through February 16, 2019 pursuant to OWCP’s December 4, 2018 schedule award
decision. However on March 2, 2019 appellant received an improper payment in the amount of
$2,651.85, purportedly for the period February 3 through March 2, 2019. The Board finds that
appellant was not entitled to this March 2, 2019 payment as she had already been fully
compensated for the schedule award.8 Further, appellant has not contested the fact or amount of
the overpayment. The record thus establishes that an overpayment of compensation in the amount
of $2,651.85.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. § 8129(b) provides: “Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.”9 A claimant who is at fault in the creation of the overpayment is not entitled to
waiver.10 On the issue of fault 20 C.F.R. § 10.433(a) provides that an individual will be found at
5

5 U.S.C. § 8102(a).

6

Id. at § 8129(a).

7

C.P., Docket No. 19-1985 (issued July 1, 2020); R.J., Docket No. 17-1974 (issued March 23, 2018); Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2(c) (May 2004).
8

Id.

9

5 U.S.C. § 8129(b).

10

See K.P., Docket No. 19-1151 (issued March 18, 2020); R.G., Docket No. 18-1251 (issued November 26, 2019);
C.Y., Docket No. 18-0263 (issued September 14, 2018).

3

fault if he or she has done any of the following: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.11
Section 10.433(b) of OWCP’s regulations provides that whether or not an individual was
at fault with respect to the creation of an overpayment depends on the circumstances surrounding
the overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being overpaid.12
ANALYSIS -- ISSUE 2
The Board finds that appellant was not at fault in the creation of the overpayment.
In cases where a claimant receives compensation through direct deposit, the Board has held
that OWCP must establish that, at the time a claimant received the direct deposit in question, he
or she should have known that the payment was incorrect.13 The Board has held that an employee
who receives payments from OWCP in the form of a direct deposit is not at fault for the first
incorrect deposit into his or her account since the acceptance of the overpayment, at the time of
receipt of the direct deposit, lacks the requisite knowledge.14 Because fault is defined by what the
claimant knew or should have known at the time of acceptance, one of the consequences of
electronic fund transfers is that the claimant lacks the requisite knowledge at the time of the first
incorrect payment.15 Whether or not OWCP determines that an individual is at fault with respect
to the creation of an overpayment depends on the circumstances surrounding the overpayment.16
The Board finds that the evidence of record establishes that on the date of the first direct
deposit of compensation following the termination of her schedule award compensation appellant
did not know or have reason to know that she was accepting a direct deposit to which she was not
entitled. The record does not contain documentation or other evidence to demonstrate that she had
knowledge at the time of the March 2, 2019 direct deposit covering that the payment was incorrect.
Therefore, when the improper direct deposit was made, appellant had no knowledge that it was
incorrect. Appellant, therefore, cannot be found to be at fault in the acceptance of the March 2,
2019 direct deposit. The case must therefore be remanded for OWCP for a de novo decision to
determine whether she is entitled to waiver of recovery of the overpayment made on
March 2, 2019.

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.433(b); see also R.G., supra note 10; D.M., Docket No. 17-0983 (issued August 3, 2018).

13

T.N., Docket No. 17-0387 (issued November 28, 2018); J.K., Docket No. 08-1761 (issued January 8, 2009); Joan
Ross, 57 ECAB 694 (2006); Desiderio Martinez, 55 ECAB 245 (2004).
14

Id.; Tammy Craven, 57 ECAB 589 (2006).

15

Id.

16

Id.

4

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
$2,651.85 because she received an improper payment of compensation benefits for the period
February 3 to March 2, 2019. The Board further finds that OWCP improperly found that she was
at fault in the creation of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2019 decision of the Office of Workers’
Compensation Programs is affirmed in part and reversed in part. The case is remanded for further
action consistent with this decision of the Board.
Issued: July 29, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

